DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed  have been fully considered but they are not persuasive.

Referring to the claim 1, applicant argues that the reference by Taipale does not discloses each and everyone of the elements recited in claim 1 such as a wireless transceiver…configured to communicate with one or more lighting control modules. (See remarks page 7 paragraph 1).  Examiner respectfully disagrees with the applicants arguments.  Certain inherent properties of the systems are known to the ordinary skill in the art.   The RF receiver 222 is communicatively coupled to several sensors to receive the data through an antenna 224 (paragraph [0101]). Hence, applicant’s arguments are not persuasive. 
Also, applicant further agues that the remote control of Taipale is not light control module (See remarks page 7 last paragraph and page 8). Examiner respectfully disagrees with the applicants arguments.  The inherent properties of remote control are equivalent to a lighting control module and  also  most of them inherent functions of the lighting control modules are performed by remote control modules now a days.  Hence, applicants arguments are not persuasive. 
Since Applicant has failed to establish that Taipale reference is not teaching all the elements of claim 1 or 19,  examiner is retaining the same office action with double patenting as well as anticipation and obviousness rejections as indicated in the previous office action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.US10743393 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same invention and identical claim limitations.

See the comparison of claims of instant application and issued patent,  listed below.

Instant application 16935718 claim  is
  Anticipated by US10743393 claim 
1. (Original) A lighting control module comprising: a first input configured to receive, from a sensor, a sensor signal indicative of motion and/or occupancy, and in response to the sensor signal, to output a first corresponding signal; a microprocessor configured to receive the first corresponding signal from the first input and in response to receiving the first corresponding signal, transmit a second corresponding signal; a wireless transceiver communicatively coupled to the microprocessor and configured to communicate with one or more other lighting control modules; a relay configured to selectively provide power to a relay output that is configured to be electrically coupled to a lighting fixture, the relay configured to selectively provide the power to the relay output according to a first relay-control signal from the microprocessor; a regulated power supply; a power input configured to couple the regulated power supply to an external power source; and a dimming module configured to be coupled to a lighting fixture and further configured to, when coupled to the lighting fixture, output a signal to the lighting fixture, wherein the lighting control module is configured to receive from the sensor the sensor signal, and in response to the sensor signal cause the lighting fixture to change its state of operation.
1. A lighting control module comprising: a first input configured to receive, from a sensor, a sensor signal indicative of motion and/or occupancy, and in response to the sensor signal, to output a first corresponding signal; a microprocessor configured to receive the first corresponding signal from the first input and in response to receiving the first corresponding signal, transmit a second corresponding signal; a wireless transceiver communicatively coupled to the microprocessor and configured to communicate with one or more other lighting control modules; a relay configured to selectively provide power to a relay output, the relay configured to selectively provide the power to the relay output according to a first relay-control signal from the microprocessor; a regulated power supply; a power input configured to couple the regulated power supply to an external power source; and a dimming module configured to provide power to a dimming output, wherein the relay output and the dimming output are each configured to be coupled to a lighting fixture and wherein the dimming module is further configured to, when coupled to the lighting fixture, output a signal to the lighting fixture; an auxiliary module configured to provide power to a plurality of auxiliary devices, wherein the lighting control module is configured to receive from the sensor the sensor signal, and in response to the sensor signal cause the lighting fixture to change its state of operation, and wherein the wireless transceiver, the microprocessor, the relay, the regulated power supply, and the dimming module are all disposed on a first printed circuit board and wherein the auxiliary module comprises a second printed circuit board.


2. (Original) A lighting control module according to claim 1, wherein the first input is coupled to a circuit configured to sense AC power, and wherein the first corresponding signal is indicative of the presence of AC power at the first input.
2. A lighting control module according to claim 1, wherein the first input is coupled to a circuit configured to sense AC power, and wherein the first corresponding signal is indicative of the presence of AC power at the first input.


3. (Original) A lighting control module according to claim 2, wherein the second corresponding signal comprises the first relay-control signal and wherein the second corresponding signal is configured to actuate the relay to power the relay output to power the lighting fixture.
3. A lighting control module according to claim 2, wherein the second corresponding signal comprises the first relay-control signal and wherein the second corresponding signal is configured to actuate the relay to power the relay output to power the lighting fixture.


4. (Original) A lighting control module according to claim 1, wherein the first input is coupled to the dimming module, and wherein the first corresponding signal is indicative of a dimming level.
4. A lighting control module according to claim 1, wherein the first input is coupled to the dimming module, and wherein the first corresponding signal is indicative of a dimming level.


5. (Original) A lighting control module according to claim 4, wherein the dimming module receives the second corresponding signal and wherein the signal output to the lighting fixture from the dimming module powers the lighting fixture.
5. A lighting control module according to claim 4, wherein the dimming module receives the second corresponding signal and wherein the signal output to the lighting fixture from the dimming module powers the lighting fixture.


6. (Original) A lighting control module according to claim 1, wherein the regulated power supply includes protective circuitry.
6. A lighting control module according to claim 1, wherein the regulated power supply includes protective circuitry.


7. (Original) A lighting control module according to claim 1, further comprising a second relay configured to selectively provide power via an output of the second relay according to a second relay-control signal.
7. A lighting control module according to claim 1, further comprising a second relay configured to selectively provide power via an output of the second relay according to a second relay-control signal.


8. (Original) A lighting control module according to claim 7, wherein the output of the second relay is coupled to a lighting device not part of the lighting fixture.
8. A lighting control module according to claim 7, wherein the output of the second relay is coupled to a lighting device not part of the lighting fixture.


9. A lighting control module according to claim 1, wherein the microprocessor is configured to respond to a wireless signal, received by the wireless transceiver from a second lighting control module, by causing a change to the state of the lighting fixture.
9. A lighting control module according to claim 1, wherein the microprocessor is configured to respond to a wireless signal, received by the wireless transceiver from a second lighting control module, by causing a change to the state of the lighting fixture.


10. A lighting control module according to claim 1, wherein the microprocessor is configured to cause the wireless transceiver to transmit a wireless signal to one or more other lighting control modules to cause one or more other lighting fixtures corresponding to the one or more other lighting control modules to change state.
10. A lighting control module according to claim 1, wherein the microprocessor is configured to cause the wireless transceiver to transmit a wireless signal to one or more other lighting control modules to cause one or more other lighting fixtures corresponding to the one or more other lighting control modules to change state.


11. A lighting control module according to claim 1, wherein the microprocessor is configured to respond to a wireless signal, received by the wireless transceiver from a second lighting control module, by causing the wireless transceiver to send a second wireless signal to one or more third lighting control modules to cause one or more other lighting fixtures corresponding to the one or more third lighting control modules to change state.
11. A lighting control module according to claim 1, wherein the microprocessor is configured to respond to a wireless signal, received by the wireless transceiver from a second lighting control module, by causing the wireless transceiver to send a second wireless signal to one or more third lighting control modules to cause one or more other lighting fixtures corresponding to the one or more third lighting control modules to change state.


12. A lighting control module according to claim 1, further comprising a programming interface configured to facilitate programming of the microprocessor.
12. A lighting control module according to claim 1, further comprising a programming interface configured to facilitate programming of the microprocessor.


13. A lighting control module according to claim 1, further comprising an auxiliary module configured provide power to one or more auxiliary devices.
 Claim 1….. an auxiliary module configured provide power to one or more auxiliary devices…..


14. A lighting control module according to claim 13, wherein the auxiliary module provides power to the one or more auxiliary devices via one or more corresponding Universal Serial Bus (USB) connections.
13. A lighting control module according to claim 1, wherein the auxiliary module provides power to one or more of the plurality of auxiliary devices via one or more corresponding Universal Serial Bus (USB) connections.


15. A lighting control module according to claim 13, wherein the auxiliary module is further configured such that at least one of the one or more auxiliary devices is communicatively coupled to the microprocessor.
14. A lighting control module according to claim 1, wherein the auxiliary module is further configured such that at least one of the plurality of auxiliary devices is communicatively coupled to the microprocessor.


16. A lighting control module according to claim 1, wherein the regulated power supply includes protective circuitry and wherein the lighting fixture is electrically protected by the protective circuitry in the regulated power supply.
15. A lighting control module according to claim 1, wherein the regulated power supply includes protective circuitry and wherein the lighting fixture is electrically protected by the protective circuitry in the regulated power supply.


17. A lighting fixture according to claim 16, wherein the microprocessor is configured to recognize instances in which the protective circuitry has protected the lighting control module from a power anomaly, and to transmit to another device a signal reporting such instances.
16. A lighting fixture according to claim 15, wherein the microprocessor is configured to recognize instances in which the protective circuitry has protected the lighting control module from a power anomaly, and to transmit to another device a signal reporting such instances.


18. A lighting control module according to claim 1, wherein the wireless transceiver, the microprocessor, the relay, the regulated power supply, and the dimming module are all disposed in a housing, and wherein the housing is configured to mount to the lighting fixture via a fixture-side modular connector through which electrical power is selectively provided to the lighting fixture.
17. A lighting control module according to claim 1, wherein the wireless transceiver, the microprocessor, the relay, the regulated power supply, and the dimming module are all disposed in a housing, and wherein the housing is configured to mount to the lighting fixture via a fixture-side modular connector through which electrical power is selectively provided to the lighting fixture.


19. A system comprising: a sensor; a lighting fixture; a lighting control module coupled to the lighting fixture and the sensor, and to an external power source, the lighting control module comprising: a first input configured to receive from the sensor a sensor signal indicative of motion and/or occupancy and in response to the sensor signal, output a first corresponding signal; a microprocessor configured to receive the first corresponding signal from the first input and in response to receiving the first corresponding signal, transmit a second corresponding signal; a wireless transceiver communicatively coupled to the microprocessor and configured to communicate with one or more other lighting control modules; a relay configured to selectively provide power to a relay output that is configured to be electrically coupled to a lighting fixture, the relay configured to selectively provide the power to the relay output according to a first relay-control signal from the microprocessor; a regulated power supply; a power input configured to couple the regulated power supply to the external power source; and a dimming module configured to be coupled to a lighting fixture and further configured to, when coupled to the lighting fixture, output a signal to the lighting fixture, wherein the lighting control module is configured to receive from the sensor the sensor signal, and in response to the sensor signal cause the lighting fixture to change its state of operation.
19. A lighting control module comprising: a first input configured to receive, from a sensor, a sensor signal indicative of motion and/or occupancy, and in response to the sensor signal, to output a first corresponding signal; a microprocessor configured to receive the first corresponding signal from the first input and in response to receiving the first corresponding signal, transmit a second corresponding signal; a wireless transceiver communicatively coupled to the microprocessor and configured to communicate with one or more other lighting control modules; a relay configured to selectively provide power to a relay output, the relay configured to selectively provide the power to the relay output according to a first relay-control signal from the microprocessor; a regulated power supply; a power input configured to couple the regulated power supply to an external power source; and a dimming module configured to provide power to a dimming output, wherein the relay output and the dimming output are each configured to be coupled to a lighting fixture and wherein the dimming module is further configured to, when coupled to the lighting fixture, output a signal to the lighting fixture, wherein the lighting control module is configured to receive from the sensor the sensor signal, and in response to the sensor signal cause the lighting fixture to change its state of operation, wherein the regulated power supply includes protective circuitry and wherein the lighting fixture is electrically protected by the protective circuitry in the regulated power supply, and wherein the microprocessor is configured to recognize instances in which the protective circuitry has protected the lighting control module from a power anomaly, and to transmit to another device a signal reporting such instances.




Referring to the claims 1, 19 of the instant application,  Claims 1, 19 of the  US Patent US10734393 B2 recites and anticipates the identical limitations (See the comparison above).  Hence, claims 1,19 are non-statutory double patenting of the same invention.   Also, depending claims 2-18  are identical limitations respectively.  Hence, claims 1-19 of the instant application are double patenting of the US patent US10734393.

Claim Objections

Claims 2-18 are objected to because of the following informalities:    

Referring to the claims 2-18  recites the preamble as  A lighting control module according to  is objected.  It is not clear whether applicant is referring to the same lighting module which I referred in claim 1 or not.  Hence, examiner suggest to replace the limitation “ A lighting module”  to  The lighting module in claims 2-18. 

Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0265897 A1 by  Taipale et al (Taipale).

Referring to claim 1, Taipale discloses, a lighting control module comprising: a first input (224, fig. 3A) configured to receive, from a sensor (150), a sensor signal indicative of motion and/or occupancy (lines 3-4, section 0101}, and in response to the sensor signal (106, RF signal), to output  a first corresponding signal (on/off, or adjust the intensity of the lighting fixture, section QO084, lines 8-14, section 0086): 

a microprocessor (214, fig.3A} configured to receive the first corresponding signal from the first input and in response to receiving the first corresponding signal (lines 4-8, section 0100), transmit a second corresponding signal the controller generating a signal to control the light fixture, lines 1-7, section 0101);

a wireless transceiver (222  Fig. 3A} communicatively coupled to the microprocessor he microprocessor receives the HF signal 106 from e2e, and then output the signal to contra! the conductive device, lines 4-7, section 0101) and configured to communicate with one or more other lighting control modules (Gram remote control 150, as shown in fig. 1);

a relay (210) configured to selectively provide power to a relay output that is configure  to be electrically coupled to a lighting fixture (lines 16-18, section 0095), the relay configured to selectively provide the power to the relay cutout according to a first relay- control signal from the microprocessor fines 18-23, section 0095}; 

a regulated power supply (220, fig.3A, generate DC supply, lines 10-13, section 0100); 

a power input (the terminal connected with H, as shown in fig.3A} configured to couple the regulated power supply to an external power source (102, fig 3A); and 

a dimming module (300 or 110. as shown in fig.1 or 3B} configured to be coupled to a lighting fixture and further configured to, when coupled to the lighting fixture, output a signal to the lighting fixture, wherein the lighting control module is configured to receive from the sensor the sensor signal, and in response to the sensor signal cause the lighting fixture to change its slate of operation (200 as shown in fig. 3A receives the AF signal from the sensors, and their output to the ballast ta corral the light fixture, as shown in fig. 1, 3A, 3B, lines 1-8, section 0102, section 0099, section 0084, 200 as shown in fig. 3A is one of the 120, 300 as shown in fig.3B is one of 110).

As to claim 2, the lighting control module according to claim 1, Taipale further discloses wherein the first input is coupled to 4 circuit configured to sense AC power i216, fig.3A, 216 sensing the beginning or end of each half-cycle of AC source, and ail the circuit components within 200 are coupled), and wherein the first corresponding signal is indicative of the presence of AC power at the first input (or/off the lighting fixture, section D084).

As to claim 3,  a lighting control module according to claim 2, Taipale further discloses wherein the second corresponding signal comprises the first relay-control signal and wherein the second corresponding signal is configured to actuate the relay to power the relay output to power the lighting fixture (the relay receives the command from microprocessor to on/off  the lamp which is caused by the sensors signal, and then generates conductive or nonconductive signal to  control the lamp, as shown in fig.4, 3A).

As to claim 4, a lighting control module according to claim 1, Taipale further discloses wherein the first input is coupled to the dimming module (all circuit components within the fixture as shown infig.1 are coupled), and wherein the first corresponding signal is indicative of a dimming level (adjust the intensity of the lighting fixture, lines 8-14, section 0086).

As to claim 5, a lighting control module according to claim 4, Taipale further discloses wherein the dimming module receives the second corresponding signal and wherein the signal output to the lighting fixture from the dimming module powers the lighting fixture (as shown in fig.1). 

As to claim 7, 2 lighting control module according to claim 7, Taipale further discloses the module further comprising a second relay (150A or 1508, fig 4A, fig_4A is an example of an application of the lighting fixture as shown in fig.1, lines 1-2, section 0111) configured to selectively provide power (either power the lamp or not, fines 9-13, section 0112) via an output of the second relay according to a second relay-control signal (lines 9-13, section 0112).

As to claim 8, a lighting control module according to claim 7, Taipale further discloses wherein the output of the second relay is coupled to a lighting device not part of the lighting fixture (150A or 150B is remote controller which coupled to the lighting device but not a  part of the lighting fixture, as shown in fig. 4A).

As to claim 9, a lighting control module according to claim 1, Taipale further discloses wherein the microprocessor is configured to respond to a wireless signal (signal from the remote controller 150A or 150B, fig.4A), received by the wireless transceiver from a second lighting control module, by causing a change to the state of the lighting fixture (he microprocessor controls the conductive or non-conductive state of 210, as shown in fig. 3A, and 210 operates according to the remote controller 1504 or 1508 as shown in fig.4A, section 0113).

As to claim 10, a lighting control module according to claim 1, Taipale further discloses wherein the microprocessor is configured to cause the wireless transceiver to transmit a wireless signal to one or more other lighting control modules to cause one or more other lighting fixtures corresponding to the one or mare other lighting control modules to change state (the microprocessor controls the conductive or non-conductive state of 210, as shown in fig.3A, and 210 operates according to the remote controller 150A or 150B as shown in fig.4A, section 0113).

As to claim 12, a lighting control module according to claim 1, Taipale further discloses the module further comprising a programming interface configured to fecilitate programming of the microprocessor (lines 2-5 from bottom up, section 0095).

As to claim 13, a fighting control module according to claim 1, Taipale further discloses the module further comprising an auxiliary module (364, fig.3B) configured provide power to one or more auxiliary devices (he memory, and other low-voltage circuitry, lines 8-12, section 01703),

As to claim 15, a lighting control module according of claim 13, Taipale further discloses wherein the auxiliary module is further configured such that at least one of the one or more auxiliary devices is communicatively coupled to the microprocessor (364 powers 360, and other ballast, and 360 communicates with 214, so 364 communicates with 214, as shown in figs.1, 3A, 3B}.

As to claim 18, a lighting control module according to claim 1, Taipale further discloses wherein the wireless transceiver, the microprocessor, the relay, the regulated power supply, and the dimming module are all disposed in a housing, and wherein the housing is configured to mount to the lighting fixture via 4 fixture-side modular connector through which electrical power is selectively provided to the lighting fixture (as shown in fig.1 or fig. 4A).

As to claim 19, Taipale discloses 4 system comprising:

a sensor (130, fig. 1):

a lighting fixture (104, fig. 1}; lighting control module (120, 110, fig.1} coupled to the lighting fixture and the sensor, and  an external power source (102, fig. 1}, the lighting control module comprising:

a first input (224, fig. 3A} configured lo receive, from the sensor (130) a sensor signal indicative of motion and/or occupancy (lines 3-4, section 0101) and in response to the sensor signal (106, RF signal output 4 first corresponding signal (on/off, or adjust the intensity of the lighting fixture, section 0084, lines 8-14, section 0066):

a microprocessor (214, fig. 3A} configured to receive the first corresponding signal from the first input and in response to receiving the first corresponding signal (lines 4-8, section 0100), transmit a second corresponding signal the controller generating a signal to control the light fixture, lines 1-7, section 0101):

a wireless transceiver (222, fig. 3A} communicatively coupled to the microprocessor the microprocessor receives the AF signal 106 from 222, and then output the signal to control the conductive device, Ines 4-7, section 0101) and configured to communicate with one or more other lighting control modules (from remote control 150, as shown in Fig. 1}; 

a relay (210) configured to selectively provide power to a relay output that is configured lo be electrically coupled to a lighting fixture dines 16-12, section 0095), the relay configured to selectively provide the power to the relay output according to a first relay- control signal from the microprocessor (lines 18-23, section 0095};

a regulated power supply (226, fig.3A, generate DC supply, lines 10-13, section 0100); a power Input (the terminal connected with H, as shown in fig. 3A} configured lo couple the regulated power supply to the external power source (10, fig.3A}: and a dimming module (300 or 110, as shown in fig.1 or 3B) configured to be coupled to a lighting fixture and further configured to, when coupled to the lighting fixture, output a signal to the lighting fixture, wherein the lighting control module is configured to receive from the sensor the sensor signal, and in response to the sensor signal cause the lighting fixture to change its state of operation (200 as shown in fig.3A receives the AF signal from the sensors, and then output to the ballast lo control the light fixture, as shown in fig.1, 3A, 3B, lines 1-8, section 0102, section 0099, section 0084, 200 as shown in fig. 3A is one of the 120, 300 as shown in fig.3B is one of 110). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taipale, and further in view of Longstone et al., (US 2013/0033330 A1), hereinafter refer to as Longstone.

Regarding claim 6, Taipale discloses a lighting control module comprising a regulated power supply as shown above. But Taipale fails to specifically disclose wherein the regulated power supply includes protective circuitry as claimed.

However Longstone teaches of a circuit (as shown in fig.7) comprising regulated power supply (110) wherein the regulated power supply includes protective circuitry (118) in purpose of providing further protection against any undesirable voltage spikes and/or over-voltage events (lines 1-3, section 0147). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Taipale’s regulated power supply to have Longstone’s protective circuitry because Longstone provides the motivation that the protective circuitry can provide a shutdown signal to regulators, to thereby quickly prevent any anomalous variations in the output voltage from the power supply (lines 5-10, section 0147).

Regarding claim 16, Taipale discloses a lighting control module comprising a regulated power supply as shown above. But Taipale fails to specifically disclose wherein the regulated power supply includes protective circuitry and wherein the lighting fixture is electrically protected by the protective circuitry in the regulated power supply as claimed. However Longstone teaches of a circuit (as shown in fig.7) comprising regulated power supply (110) wherein the regulated power supply includes protective circuitry (118) in purpose of providing further protection against any undesirable voltage spikes and/or over-voltage events (lines 1-3, section 0147). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Taipale’s regulated power supply to have Longstone’s protective circuitry because Longstone provides the motivation that the protective circuitry can provide a shutdown signal to regulators, to thereby quickly prevent any anomalous variations in the output voltage from the power supply (lines 5- 10, section 0147).

Regarding claim 17, Taipale discloses a lighting fixture according to claim 16, wherein the microprocessor is configured to recognize instances in which the circuitry from a power anomaly, and to transmit to another device a signal reporting such instances (section 0183}. But Taipale fails to specifically disclose wherein the instances 1s in which the protective circuitry has protected the lighting control module from a power anomaly as claimed. However Longstone teaches of a circuit (as shown in fig.7) comprising regulated power supply (110) wherein the regulated power supply includes protective circuitry (118) wherein the protective circuit can protect the lighting device from lighting circuitry due to the power anomaly (section 0073) in purpose of providing further protection against any undesirable voltage spikes and/or over-voltage events (lines 1-3, section 0147). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Taipale’s regulated power supply to have Longstone’s protective circuitry because Longstone provides the motivation that the protective circuitry can provide a shutdown signal to regulators, to thereby quickly prevent any anomalous variations in the output voltage from the power supply (lines 5-10, section 0147).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taipale, and further in view of Jonsson, (US 2013/0162166 A1), hereinafter refer to as Jonsson.

Regarding claim 11, Taipale discloses a lighting control module comprising a microprocessor as shown above. But Taipale fails to specifically disclose wherein the microprocessor is configured to respond to a wireless signal, received by the wireless transceiver from a second lighting control module, by causing the wireless transceiver to send a second wireless signal to one or more third lighting control modules lo cause one or more other lighting fixtures corresponding to the one or more third lighting control modules to change state as claimed. However Jonsson teaches of a lighting circuit (as shown in fig.2) wherein the microcontroller (120) can communicate by wireless signal among the lighting fixtures (fig.2, sections 0032-0033). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Taipale’s as Jonsson’s because Jonsson provides the motivation doing this can meet the need exists to easily be able to address different networking requirements with a single overall networked light bulb design (section 0009) so that home automaton functionality using networking can be provide (section 0006).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taipale, as applied to claims 1 and 13 above, and further in view of Park, (US 2017/0201130 A1), hereinafter refer to as Park.

Regarding claim 14, Taipale discloses a lighting control module comprising auxiliary module provides pawer to one or more auxiliary devices as shown above; But Taipale fails to specifically disclose wherein the auxiliary module provides power to the one or more auxiliary devices via one or more corresponding Universal Serial Bus (USE) connections as claimed. However Park teaches of a circuit using external power source (section 0075) wherein the external power source can be a USB power source (section 0075). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the device of Taipale’s external power source to be a USB power source because Park provides the motivation that using a USB as an external power source can provide an easier and alternatively way for providing an additional power to the circuit (section 0075).

Conclusion

Claims 1-19 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/6/2022